FILED
                            NOT FOR PUBLICATION                            FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50368

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04107-GT

  v.
                                                 MEMORANDUM*
LUIS ENRIQUE AVILA-ACOSTA,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Luis Enrique Avila-Acosta appeals from the district court’s judgment and

challenges the 21-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Avila-Acosta contends that the district court procedurally erred by failing to

respond to his non-frivolous argument for leniency and by failing to explain

adequately its sentence. We review for harmless error, see United States v. Munoz-

Camarena, 631 F.3d 1028, 1030 & n.5 (9th Cir. 2011) (per curiam), and find no

error. The record reflects that the district court considered Avila-Acosta’s

arguments for leniency, and the court’s explanation of its low-end Guidelines

sentence was adequate. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                          2                                    14-50368